PER CURIAM.
Petitioners, the employer/carrier in the proceedings below, petition this court for certiorari review of an order of the Judge of Compensation Claims denying their motion to appoint expert medical advisors pursuant to section 440.13(9), Florida Statutes. While *1263petitioners have made a showing of potential error in the ruling complained of, the exercise of our certiorari jurisdiction is warranted only upon a showing that any such error cannot be adequately remedied on appeal from a final order. See Diestel v. Winfrey Plumbing, Inc., 668 So.2d 283 (Fla. 1st DCA 1996). Despite petitioners’ argument to the contrary, we conclude that if error did occur, any harm occasioned thereby can be adequately remedied on appeal. Accordingly, the petition for writ of certiorari is denied.
BOOTH, LAWRENCE and DAVIS, JJ., concur.